          Case 1:20-cv-02559-PKC Document 69 Filed 05/20/21 Page 1 of 1




THE LAW FIRM OF
ADAM C. WEISS, PLLC                                                    3 SCHOOL STREET, STE. 303
                                                                     GLEN COVE, NEW YORK 11542

                                                                     45-18 COURT SQUARE, STE 400
                                                              LONG ISLAND CITY, NEW YORK 11101

                                                                        TELEPHONE: (516) 277-2323
                                                                        FACSIMILE: (516) 759-2556
                                                                             adam@acweisslaw.com
                                                                              www.acweisslaw.com

                                           May 20, 2021

VIA ECF                               Application for a stay is DENIED without prejudice to legal support
                                      for the proposition that a supersedeus bond is appropriate in this
Hon. P. Kevin Castel, U.S.D.J.        case. It does not appear that City View is appealing the judgment.
United States District Court          It is appealing the Court’s denial of an order vacating the judgment.
Southern District of New York
500 Pearl Street                      SO ORDERED.
New York, New York 10007              5/21/2021

RE:     Trustees of The New York City District Council of Carpenters Pension Fund v.
        Abalene Decorating, Inc. et al.
        Docket No.: 20-cv-2559 (PKC)

Your Honor:

       This law firm represents Defendant City View Blinds of N.Y., Inc. (“City View”) in the
above referenced matter. We write to request that this Court approve the supersedeus bond filed
by City View on May 19, 2021 (copy of filing attached) to affect an automatic stay of all
enforcement proceedings and order the release of City View’s funds being currently held by its
bank, Signature Bank, and customer, Suffolk Construction, pursuant to Fed.R.Civ.P. Rule 62(b).
As the Court will see, the bond represents 110% of the amount of the underlying judgment of
$92,589.86, which is $101,848.84.

                                                   Respectfully submitted,




                                                   Adam C. Weiss

cc:     All Counsel of Record (via ECF)

Encl.
Case
 Case1:20-cv-02559-PKC
      1:20-cv-02559-PKC Document
                         Document69-1
                                  68 Filed
                                      Filed05/19/21
                                            05/20/21 Page
                                                      Page11ofof55
Case
 Case1:20-cv-02559-PKC
      1:20-cv-02559-PKC Document
                         Document69-1
                                  68 Filed
                                      Filed05/19/21
                                            05/20/21 Page
                                                      Page22ofof55
Case
 Case1:20-cv-02559-PKC
      1:20-cv-02559-PKC Document
                         Document69-1
                                  68 Filed
                                      Filed05/19/21
                                            05/20/21 Page
                                                      Page33ofof55
Case
 Case1:20-cv-02559-PKC
      1:20-cv-02559-PKC Document
                         Document69-1
                                  68 Filed
                                      Filed05/19/21
                                            05/20/21 Page
                                                      Page44ofof55
Case
 Case1:20-cv-02559-PKC
      1:20-cv-02559-PKC Document
                         Document69-1
                                  68 Filed
                                      Filed05/19/21
                                            05/20/21 Page
                                                      Page55ofof55
